HOLMES, Judge.
Leila Patrick filed a paternity complaint against the appellant, Jimmy Jenkins, alleging that appellant was the father of her two children. The Mobile Juvenile Court entered an order adjudicating Jenkins to be the father of the two minor children. Jenkins then appealed to the Circuit Court of Mobile County.
The trial court entered an order declaring that the appellant was the natural father of the children.
Appellant contends on appeal that the evidence does not support the trial court’s order.
It is clear from the record before this court that the trial court came to its decision after an ore tenus hearing. The record before this court does not contain any of the testimony heard before the trial court.
It is the law of this state that a trial court’s findings and conclusions on the facts will not be reviewed when it affirmatively appears there was evidence before the trial court which is not in the record on appeal. Smith v. Haynes, 364 So.2d 1168 (Ala.1978); 2 Ala. Digest, Appeal & Error key 695(1).
It will be presumed that evidence was sufficient to support the decree or judgment where all the evidence is not in the record. Hoskins v. Nichols, 386 So.2d 1169 (Ala.Civ.App.1980); 2A Ala. Digest, Appeal & Error key 907(4).
As pointed out above, the testimony heard by the trial court is not before this court. Consequently we have no alternative but to affirm the order of the trial court.
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.